 

Exhibit 10.11

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is entered into and effective as of March 29,
2016 by and among Aspen ML LLC, an Oregon limited liability company
(“Employer”), Thetis Asset Management LLC, a Delaware limited liability company
(“Thetis”), Great Ajax Corp., a Maryland corporation (“Ajax”), and Gregory
Funding LLC, an Oregon limited liability (“Gregory”, and, collectively with
Thetis and Ajax, the “Companies”) and Mary Doyle (“Executive”), an individual.

 

WHEREAS, Pursuant to a management agreement, Thetis is the manager of Ajax, a
real estate investment trust, and Gregory services the mortgage loans and other
assets owned by Ajax;

 

WHEREAS, Employer desires to employ Executive to serve as the Chief Financial
Officer of each of the Companies, on the terms and conditions set forth herein;
and

 

WHEREAS, Executive desires to be employed by Employer and to serve as the Chief
Financial Officer of each of the Companies, on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the material promises
and conditions contained in this Agreement, the parties agree as follows:

 

1.            Representations and Warranties.

 

Employer and the Companies represent and warrant that they are empowered to
enter into this Agreement. Executive represents and warrants that she is not a
party to any employment contract, bond, confidentiality, non-competition or
other agreement, and is not otherwise bound by any other obligation that would
violate or be in conflict with the terms and conditions of this Agreement or
encumber her performance of duties assigned to her by Employer or the Companies.
Executive further represents and warrants that she has not signed or committed
to any employment or consultant duties or other obligations that would divert
her full attention from the duties assigned to her by Employer or the Companies
under this Agreement.

 

2.            Term of Employment.

 

Subject to earlier termination pursuant to the provisions of Section 8 of the
Agreement, Executive’s employment with Employer and service as Chief Financial
Officer of the Companies under this Agreement shall commence on April 18, 2016
(the “Employment Commencement Date”) and, unless the parties agree in writing to
extend the term of this Agreement, shall end on April 18, 2019 (the “Term”).
Executive’s employment may be terminated by Employer for cause at any time and
without prior notice. Executive’s employment may also be terminated by Employer
without cause at any time and without prior notice; provided, however, that if
Executive’s employment is terminated without cause, Executive shall be entitled
to receive certain specified benefits if Executive signs a release of claims on
the termination of her employment in accordance with Section 8(d) of this
Agreement. For purposes of this Agreement, “cause” shall be defined as set forth
in Section 8(c) of this Agreement.

 

 

 

  

Executive is free to terminate her employment by resigning at any time, so long
as she provides six (6) months’ notice to Employer. Executive will not be
entitled to any additional compensation if she resigns her employment, if she is
terminated by Employer for cause or if her employment ends due to her death or
disability.

 

3.            Employment and Duties.

 

During the Term, Executive shall be employed by Employer and shall serve as
Chief Financial Officer of each of the Companies. Subject to the terms of this
Agreement, during the Term, Executive shall devote substantially all of her
productive time, ability, attention, energy, knowledge and skill solely and
exclusively to performing her duties as Chief Financial Officer of the
Companies. In Executive’s capacity as Chief Financial Officer of Ajax, Executive
will report to Ajax’s Chief Executive Officer; in Executive’s capacity as Chief
Financial Officer of Thetis, Executive will report to Thetis’ Manager; and in
Executive’s capacity as Chief Financial Officer of Gregory, Executive will
report to Gregory’s Chief Operating Officer. Executive’s responsibilities shall
include the normal responsibilities attendant to the Chief Financial Officer
position, and such other responsibilities as reasonably assigned by Employer or
the Companies. Executive shall provide the services contemplated by this
Agreement in Portland, Oregon, except for required business travel.

 

4.            Compensation.

 

a.           Annual Base Salary. In consideration for Executive’s services
during the Term, Executive shall receive a base salary of $250,000 per annum
(prorated for partial years of employment), to be paid in installments in
accordance with Employer’s payroll practices, from which Employer shall withhold
and deduct all applicable federal and state income, social security, disability
and other taxes as required by applicable laws.

 

b.           Annual Bonus. Executive’s target annual bonus opportunity for each
fiscal year during the Term shall be equal to 60% of Executive’s base salary.
The amount of such bonus actually earned in any such year shall be based on
Executive’s achievement of performance objectives reflected in the Companies’
annual budgets. The performance objectives and Executive’s level of achievement
of such objectives shall be determined by Employer. Executive must be employed
by Employer at the time the bonuses are paid to receive the bonuses for the
preceding fiscal year. To the extent earned, annual bonuses will be paid as soon
as practicable after Employer calculates the amount earned, if any, for the
preceding fiscal year.

 

c.           Relocation Costs. Executive shall be reimbursed for up to $25,000
in relocation expenses, provided that such expenses are incurred no later than
ninety (90) days after the Employment Commencement Date and Executive submits
documentation satisfactory to Employer evidencing such relocation expenses not
more than sixty (60) days after the expense is incurred. Any such relocation
expenses shall be reimbursed by the Employer within thirty (30) days after
Executive’s submission of evidence of the relocation expenses. 

 

d.           Equity Awards. Executive will be eligible to participate in any
equity plan or plans that may be adopted by one or more of the Companies during
the Term, subject to the terms and conditions of the applicable equity plan(s)
and award agreement(s).

 

 2 

 

  

e.           Source of Compensation. Other than any equity awards that may be
provided to Executive by one or more of the Companies, all compensation paid to
Executive pursuant to this Agreement shall be provided by Employer.

 

5.            Additional Benefits.

 

a.           Group Benefit Plans. Subject to limitations under applicable law
and the terms and conditions of the applicable plans, Executive shall be
entitled to participate in, and receive such benefits or rights as may be
provided to employees of Employer under, any group employee benefit plans
provided by Employer during the Term. Notwithstanding the foregoing, Employer
reserves the right to amend, modify or terminate any employee benefit plan at
any time.

 

b.           Business Expenses. Executive shall be entitled to reimbursement by
Employer for such customary, ordinary and necessary business expenses as are
incurred by her in the performance of her duties and activities under this
Agreement. All expenses as described in this Subsection will be reimbursed only
upon presentation by Executive of such documentation as may be reasonably
necessary to substantiate that all such expenses were incurred in the
performance of her duties and in accordance with Employer’s reimbursement
policies.

 

c.           Vacation. Executive shall not accrue any vacation but shall be
entitled to take reasonable time off as necessary and consistent with the needs
of the business.

 

d.           Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive, Employer, the Companies or any of their
affiliates related to any contest or dispute between Executive and Employer, the
Companies, or any of their affiliates with respect to this Agreement or
Executive's employment or services hereunder or any other agreement between
Executive and Employer, the Companies, or any of their affiliates, by reason of
the fact that Executive is or was a director or officer of Employer, the
Companies or any affiliates thereof, or is or was serving at the request of
Employer or the Companies as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
Executive shall be indemnified and held harmless by the Companies to the extent
permitted under the Companies’ bylaws and/or operating agreements from and
against any liabilities, costs, claims and expenses, including all costs and
expenses incurred in defense of any Proceeding (including attorneys' fees).

 

6.            Outside Activities.

 

During the Term, Executive shall devote her entire productive time, ability and
attention to the business of the Companies. Executive may serve on the board of
trustees of up to three nonprofit organizations, provided that such service does
not interfere with Executive’s performance of her duties to the Companies.
Without limiting the foregoing, during the term of this Agreement, Executive
shall not, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, shareholder, corporate officer, director, or in any
other

 

 3 

 

  

capacity (i) engage in any business or devote her time and attention to any
other entity that invests in, manages or services the asset classes in which
Ajax intends to invest so long as either Ajax has on hand an average of $25
million in capital available for investment over the previous two fiscal
quarters or the independent directors of Ajax determine that it has the ability
to raise capital above its most recent book value, excluding any transactions
that may be in existence on the date hereof; provided that the foregoing will
not prevent being a holder of not more than 2% of the shares of a publicly
listed company; or (ii) acquire any mortgage loans or residential investment
properties that are within the investment mandate of Ajax without first offering
those opportunities to Ajax.

 

7.            Non-Competition, Non-Solicitation and Proprietary Rights and
Confidentiality Agreement.

 

As a condition of employment under this Agreement, Executive shall execute the
“Non-Competition, Non-Solicitation, and Proprietary Rights and Confidentiality
Agreement” attached hereto as Exhibit 1 and made a part hereof by this
reference.

 

8.            Termination of Employment.

 

Executive’s employment with Employer may be terminated at any time and for any
reason by either Employer or Executive, subject to the terms of this Agreement
(including, without limitation, Section 2 and this Section 8).

 

a.           By Death. Executive’s employment and the Term shall automatically
end upon the death of Executive. Employer’s and the Companies’ total liability
in such event shall be limited to payment of Executive’s salary and benefits
through the date of Executive’s death and provision of any vested benefits,
which will be provided in accordance with the terms and conditions of the plans
or programs under which such vested benefits arise (the “Accrued Amounts”).

 

b.           By Disability. Employer reserves the right to terminate Executive’s
employment and the Term at any time due to Executive becoming disabled. For
purposes of this Agreement, Executive shall be considered disabled if she is
entitled to long-term disability benefits under the long-term disability plan or
policy covering Executive (or, if she has not elected to participate in such
plan or policy, if she would have been entitled to long-term disability benefits
if she were a participant in the plan or policy covering similarly situated
employees). Upon any termination of Executive’s employment due to Executive
becoming disabled, Employer’s and the Companies’ total liability shall be
limited to the Accrued Amounts.

 

c.           For Cause. Employer reserves the right to terminate Executive’s
employment and the Term at any time for cause. For purposes of this Agreement,
the terms “cause” shall mean: (a) disqualifying conduct consisting of (i)
Executive or any of the Companies (as a result of the acts or omissions of
Executive) having materially breached its Operating Agreement or the management
agreement between Thetis and Ajax, and failed to cure such breach (in the case
of a breach that is susceptible to cure) within ten (10) days after receiving
written notice of such breach; (ii) Executive or any of the Companies (as a
result of the acts or omissions of Executive) being subject to (A) disciplinary
action or disqualification by a

 

 4 

 

  

regulator or self-regulatory organization or (B) an examination, investigation
or other inquiry or proceeding by any governmental authority that, in the case
of (A) or, if adversely determined, in the case of (B), is reasonably likely to
impair any of the Company’s ability to engage in its business; or
(iii) Executive or any of the Companies (as a result of the acts or omissions of
Executive) having committed a felony or other serious crime or violation of
federal or state laws (including any crime of dishonesty or disloyalty); (b)
actions that, knowingly and willfully taken by Executive, as determined by
Employer or the Companies, caused or are reasonably likely to cause any of the
Companies substantial public disgrace or disrepute or substantial economic harm;
or (c) Executive’s breach of this Agreement. Employer’s and the Companies’ total
liability to Executive in the event of termination of Executive’s employment for
cause shall be limited to the Accrued Amounts.

 

d.            Without Cause. Employer reserves the right to terminate
Executive’s employment and the Term without cause at any time and for any reason
whatsoever upon written notice to Executive. If Executive’s employment is
terminated by the Employer without cause (and not due to Executive’s disability)
during the Term, Executive shall receive the following:

 

(i)          the Accrued Amounts; and

 

(ii)         subject to the following sentence and section 8(g) of this
Agreement, Employer shall pay Executive an amount equal to one (1) year of her
annual base salary at the time of termination, to be paid in a lump sum within
sixty (60) days following the effective date of termination.

 

In return for the payment of the severance amount described in Subsection
8(d)(ii) of the Agreement, which Employer is not obligated to otherwise pay,
Executive agrees that she shall execute a General Release and Covenant Not to
Sue which shall contain a Release of Claims against Executive by Employer, the
Companies and their respective affiliates substantially in the form attached
hereto as Exhibit 2, whereby Executive shall waive and release any claims and
all potential claims against Employer, the Companies and their respective
affiliates and employees, directors, officers, agents and representatives
arising out of or related to her employment with Employer. Executive must
execute (and not revoke) the General Release and Covenant Not to Sue as a
condition precedent to Employer’s obligation to pay the severance amount
described in Subsection 8(d)(ii) of the Agreement. The severance amount under
Subsection 8(d)(ii) of the Agreement shall not be paid until the end of the
revocation period provided pursuant to the terms of the General Release and
Covenant Not to Sue (but no later than the 60th day following Executive’s
termination of employment); provided, however that if the sixty (60) period
following Executive’s termination of employment spans calendar years, payment
shall in all events be made in the latter calendar year.

 

e.           Resignation/Mutual Consent. Executive’s employment and the Term
shall be terminated upon Executive’s resignation, subject to the provisions of
Section 2 of the Agreement, or upon mutual written consent of Employer and
Executive. Employer’s and the Companies’ total liability to Executive in the
event of termination of employment under this Subsection 8(e) of the Agreement
shall be limited to the Accrued Amounts.

 

 5 

 

  

f.            Resignation of Positions. Upon termination of employment for any
reason whatsoever, Executive shall be deemed to have resigned from all offices
and directorships then held with Employer and the Companies.

 

g.           Limitation on Severance Payments. The payment contemplated under
Subsection 8(d)(ii) of the Agreement shall only be payable if Executive
experiences a “separation from service,” as that term is used in Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the “Code”).
Whether a separation from service takes place is determined in accordance with
the requirements of Internal Revenue Code Section 409A and related Treasury
guidance and regulations based on the facts and circumstances surrounding the
termination of Executive’s employment and whether Employer and Executive
intended for Executive to provide significant services following such
termination. Executive’s employment relationship will be treated as continuing
intact while Executive is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave of absence does not exceed six
months, or if longer, so long as Executive’s right to reemployment by Employer
is provided either by statute or by contract. If the period of leave exceeds six
(6) months and there is no right to reemployment, a separation from service will
be deemed to have occurred as of the first date immediately following such
six-month period.

 

h.           Restriction on Payment. Notwithstanding any provision of this
Agreement to the contrary, if Executive is considered a “specified employee” (as
that term is used in Section 409A(a)(2)(B)(i) of the Code) on the date of
Executive’s separation from service, then, to the extent the payment (or any
portion thereof) under Subsection 8(d)(ii) of the Agreement is considered
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
such payment (or portion thereof) shall not be paid earlier than six (6) months
after the date of such separation from service, but only to the extent necessary
to avoid the imposition of tax on Executive under Section 409A of the Code. Any
payments delayed by the operation of the immediately preceding sentence shall be
paid to Executive in a lump sum on the six-month anniversary of Executive’s
separation from service or, if Executive dies within such six month period,
within 30 days following the date of Executive’s death.

 

9.            Prohibition of Assignment.

 

This Agreement is personal to Executive and she may not assign or delegate any
of her rights or obligations hereunder without first obtaining the written
consent of Employer; provided that in the event of Executive’s death, any
benefits payable under this Agreement shall be payable to Executive’s spouse or
beneficiary.

 

10.          Modification.

 

Any modification of this Agreement will be effective only if it is in writing
and signed by the parties to be bound thereby.

 

11.          Confidentiality of Agreement.

 

Executive agrees that she shall not disclose to any persons or entities, other
than members of her immediate family and her personal financial and legal
advisors, the terms and conditions of this Agreement, except for salary
information, or unless required to do so by a

 

 6 

 

  

valid order or subpoena from a court or government agency of competent
jurisdiction or pursuant to the requirements of the federal securities laws if
so required by Employer.

 

12.         Entire Agreement.

 

This Agreement constitutes the entire agreement between Employer, the Companies
and Executive, pertaining to the subject matter hereof, and supersedes all prior
or contemporaneous written or verbal agreements and understandings with
Executive in connection with the subject matter hereof, including, but not
limited to, the term sheet dated February 29, 2016 and signed by Executive on
March 1, 2016.

 

13.         Governing Law.

 

This Agreement and the rights and obligations hereunder shall be governed by the
laws of Oregon, and Executive, the Companies and Employer specifically consent
to the jurisdiction of the courts of Portland, Oregon over any action or
arbitration arising out of or related to this Agreement.

 

14.         Severability.

 

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall,
nevertheless, continue in full force and effect without being impaired or
invalidated in any way.

 

15.         Waiver.

 

The parties hereto shall not be deemed to have waived any of their respective
rights under this Agreement unless the waiver is in writing and signed by such
waiving party. No delay in exercising any right shall be a waiver nor shall a
waiver on one occasion operate as a waiver of such right on a future occasion.

 

16.         Notices.

 

All notices provided for herein shall be in writing and shall be deemed to have
been given when delivered personally, when deposited in the United States mail,
registered or certified, postage prepaid, or when delivered by reputable
overnight courier service to Employer, addressed as follows:

 

  To Employer: 9400 SW Beaverton-Hillsdale Hwy     Suite 131     Beaverton, OR
97005         To Executive: ___________________     ___________________    
___________________

 

or at such other addresses as either of said parties may from time to time in
writing appoint pursuant to this Section.

 

 7 

 

  

17.         Compliance with Section 409A.

 

The intent of the parties is that payments and benefits under this Agreement
comply with (or qualify for an exemption from) Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered accordingly. Specifically, it is intended that the
severance payment contemplated by Section 8(d)(ii) of this Agreement qualify for
the short-term deferral exemption under Section 409A. Any reimbursements or
in-kind benefits provided to or for the benefit of Executive shall be provided
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(v), which
requires that (a) all such reimbursements will be made not later than the last
day of the calendar year after the calendar year in which the expenses were
incurred, (b) the right to such reimbursements or in-kind benefits will not be
subject to liquidation or exchange for another benefit, and (c) the amount of
the expenses eligible for reimbursement, or the amount of any in-kind benefit
provided, during any taxable year will not affect the amount of expenses
eligible for reimbursement, or the in-kind benefits provided, in any other
taxable year.

 

18.         Insurance.

 

Employer and each of the Companies, at its discretion, may apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and continue such insurance. Executive hereby
represents that Executive has no reason to believe that Executive’s life is not
insurable at rates now prevailing for a healthy person of Executive’s age.

 

19.         Executive's Cooperation.

 

During Executive’s employment and thereafter, Executive shall cooperate with
Employer, the Companies and their respective affiliates in any disputes with
third parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by Employer or the Companies (including,
without limitation, Executive being available to Employer upon reasonable notice
for interviews and factual investigations, appearing at Employer’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to Employer all pertinent information and turning over to Employer
all relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments). In the event Employer or the Companies
require Executive’s cooperation in accordance with this Section 19 of the
Agreement after the termination of Executive’s employment, Employer shall
compensate Executive at the rate of $250 per hour and reimburse Executive for
reasonable travel expenses (including lodging and meals, upon submission of
receipts).

 

20.         Tax Withholding.

 

All amounts paid or provided pursuant to this Agreement shall be subject to

 

 8 

 

  

withholding and deduction for all applicable federal and state income, social
security, disability and other taxes as required by applicable laws.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

    /s/ Mary Doyle   Mary Doyle       ASPEN ML LLC         By: /s/ Lawrence
Mendelsohn     Name: Lawrence Mendelsohn     Title:   Manager         GREAT AJAX
CORP.         By: /s/ Lawrence Mendelsohn     Name: Lawrence Mendelsohn    
Title:   Chairman and Chief Executive Officer         THETIS ASSET MANAGEMENT
LLC         By:  /s/ Lawrence Mendelsohn     Name: Lawrence Mendelsohn    
Title:   Manager         GREGORY FUNDING LLC         By: /s/ Irving Potter    
Name: Irving Potter     Title:   Vice President

 

 10 

 

 

Exhibit 1

 

NON-COMPETITION, NON-SOLICITATION, AND PROPRIETARY RIGHTS
AND CONFIDENTIALITY AGREEMENT

 

In return for the bona-fide advancement opportunity that is being offered to
Executive through the Employment Agreement dated March __, 2016 (the “Employment
Agreement”) as well as continued employment by Employer, Executive acknowledges
and agrees as follows:

 

1.           For the purposes of this Agreement, capitalized terms not defined
herein shall have the meanings ascribed to such terms in the Employment
Agreement, and the following terms shall have the following meanings:

 

a.           “Group Company” shall mean Aspen Yo LLC, Aspen ML LLC, Ajax,
Thetis, Gregory, or any of their respective subsidiaries and other affiliates.

 

b.           “Information” shall mean any and all discoveries, ideas, facts, or
any other information relating to the operation of any Group Company’s business,
of whatever type and in whatever form, which is disclosed or otherwise made
available to Executive by a Group Company in confidence, including, but not
limited to, all information relating to a Group Company’s business, operations,
organization, financial position, market position, inventory, technical
information (e.g., “know-how”), regulatory status, personnel, sales, customers
and financial and scientific matters of a Group Company, and any other
discoveries, ideas, business plans, or facts relating to any of the foregoing,
whether developed by Executive or by others.

 

c.           “Trade Secret” shall mean any and all Information that derives
independent economic value, actual or potential, from not being generally known
to persons who can obtain economic value from its disclosure or use, and that is
the subject of reasonable efforts by a Group Company to maintain its secrecy.

 

d.           “Competitive Activity” shall mean (i) engaging in any business or
devoting her time and attention to any other entity that invests in, manages or
services the asset classes in which Ajax intends to invest so long as either
Ajax has on hand an average of $25 million in capital available for investment
over the previous two fiscal quarters or the independent directors of Ajax
determine that it has the ability to raise capital above its most recent book
value, excluding any transactions that may be in existence on the date hereof;
provided that the foregoing will not prevent being a holder of not more than 2%
of the shares of a publicly listed company; or (ii) acquiring any mortgage loans
or residential investment properties that are within the investment mandate of
Ajax without first offering those opportunities to Ajax (“Competitive
Activity”).

 

 11 

 

  

2.           Executive understands that any and all Information and Trade
Secrets received or developed by Executive and are disclosed to Executive in
confidence are to be used only for the purposes for which they are provided.
During the term of Executive’s employment with Employer or thereafter, Executive
shall not, directly or indirectly, except as required by the normal business of
a Group Company or expressly consented to in writing by the Board of Managers or
Directors of a Group Company:

 

a.           disclose, publish or make available any Information or Trade
Secrets, other than to an employee, officer or director of a Group Company who,
in the reasonable exercise of Executive’s judgment, needs to know such
Information or Trade Secrets in order to perform her duties to the Group
Company;

 

b.           sell, transfer or otherwise use or exploit or permit the sale,
transfer, use or exploitation of the Information or Trade Secrets for any
purposes other than those for which they were provided including using
Information or Trade Secrets in any subsequent employment or business in which
Executive engages or invests;

 

c.           obstruct, interrupt, disturb or interfere with the business
relationships between any Group Company and its customers, suppliers and
manufacturers; or

 

d.           remove from a Group Company’s premises or retain upon termination
any Information or Trade Secrets, any copies thereof or any tangible or
retrievable materials containing or constituting Information or Trade Secrets.

 

3.           Upon termination of Executive’s employment or upon request by a
Group Company, Executive shall return to a Group Company all tangible forms of
Information and Trade Secrets.

 

4.           Executive agrees that Group Companies have invested substantial
time, effort and money in attracting and developing a customer base and
assembling the Group Companies’ staff of personnel. Accordingly, Executive
agrees that she will not use any Information or Trade Secrets to solicit
customers or employees of a Group Company. Executive agrees that she shall not
use any Information or Trade Secrets to seek to induce any Group Company’s
customers to cease using such Group Company’s products or services.

 

5.           Executive also agrees that during employment with Employer, and for
two (2) years after the termination of her employment with Employer, Executive
shall not, directly or indirectly, recruit, attempt to recruit, raid, induce or
solicit any of the Group Company’s employees (or any person employed by a Group
Company within twelve (12) months of such termination or twelve (12) months of
such recruitment or solicitation) to leave their employment with a Group Company
or otherwise induce the termination of employment of any employee of the a Group
Company, and shall not do the same for the benefit of others; and further, for
two years after the termination of her employment, Executive agrees not to
engage in any Competitive Activity.

 

6.           Executive certifies that there is no other contract or duty on
Executive’s part that would interfere with Executive’s ability to provide
services to Employer or the Companies. Executive agrees that, in performing work
for Employer and the Companies,

 

 12 

 

  

Executive will not knowingly use any patented inventions, trade secrets,
confidential information or proprietary information obtained from third parties,
including any prior employer or any other organization or individual. Executive
agrees not to use copyrighted materials, nor any portion thereof, of any other
company or person while writing computer programs, manuals or any other
materials for a Group Company, and that Executive will not bring onto the
premises of a Group Company any unpublished document or other property
containing proprietary information or trade secrets belonging to Executive’s
former or concurrent employers or companies, unless consented to in writing by
said employers or companies.

 

7.          This Non-Competition, Non-Solicitation and Proprietary Rights and
Confidentiality Agreement does not constitute a contract of employment and does
not in any way restrict Executive’s right or the right of Employer to terminate
Executive’s employment.

 

8.          Any breach of this Non-Competition, Non-Solicitation, and
Proprietary Rights and Confidentiality Agreement is likely to cause Employer or
another Group Company substantial and irrevocable damage and therefore, in the
event of such breach, Employer, in addition to such other remedies which may be
available, will be entitled to specific performance and other injunctive relief,
without the posting of a bond. If Executive violates this Non-Competition,
Non-Solicitation, and Proprietary Rights and Confidentiality Agreement, Employer
shall be entitled to repayment of any severance compensation paid to Executive
in addition to all other remedies available to Employer at law, in equity, and
under contract. Further, Executive agrees that if Employer prevails in enforcing
this Non-Competition, Non-Solicitation, and Proprietary Rights and
Confidentiality Agreement against her, she shall be obligated to pay all
Employer’s costs of enforcement of this Non-Competition, Non-Solicitation, and
Proprietary Rights and Confidentiality Agreement, including attorneys’ fees and
expenses, and Employer agrees that if Executive prevails in a proceeding by
Employer to enforce this Non-Competition, Non-Solicitation, and Proprietary
Rights and Confidentiality Agreement against her, Employer shall obligated to
pay all of Executive’s costs of enforcement of this Non-Competition,
Non-Solicitation, and Proprietary Rights and Confidentiality Agreement,
including attorneys’ fees and expenses.

 

9.          If any provision of this Non-Competitive, Non-Solicitation, and
Proprietary Rights and Confidentiality Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall, nevertheless, continue in full force and effect without being impaired or
invalidated in any way.

 

10.         This Non-Competitive, Non-Solicitation, and Proprietary Rights and
Confidentiality Agreement and the Employment Agreement constitute the entire
agreement between Employer and Executive pertaining to Non-Competition,
Non-Solicitation, the protection of Information and Trade Secrets, and
supersedes all prior or contemporaneous written or verbal agreements and
understandings with Executive in connection with the subject matter hereof. Any
modification of this Agreement will be effective only if it is in writing and
signed by the parties to be bound thereby.

 

11.         Executive understands and agrees that her obligations under this
Non-Competition, Non-Solicitation, and Proprietary Rights and Confidentiality
Agreement will continue following the termination of her employment regardless
of the manner of such

 

 13 

 

  

termination. Employer will have the right to assign this Non-Competition,
Non-Solicitation, and Proprietary Rights and Confidentiality Agreement to its
affiliates, successors and assigns. Executive expressly consents to be bound by
the provisions of this Non-Competition, Non-Solicitation, and Proprietary Rights
and Confidentiality Agreement for the benefit of Employer or any parent,
subsidiary or affiliate to whose employ Executive may be transferred without the
necessity that this Non-Competition, Non-Solicitation, and Proprietary Rights
and Confidentiality Agreement be resigned at the time of such transfer.

 

[Signature Page Follows]

 

 14 

 

  

      Mary Doyle         Dated:    

 

By:     Name:   Title:         GREAT AJAX CORP.         By:     Name:   Title:  
      THETIS ASSET MANAGEMENT LLC         By:     Name:   Title:         GREGORY
FUNDING LLC         By:     Name:   Title:  

 

 15 